           Case 2:19-cv-01768-TLN-KJN Document 40 Filed 01/07/21 Page 1 of 3

1    EVA PATERSON (SBN: 67081)
     MONA TAWATAO (SBN: 128779)
2    Equal Justice Society
     1939 Harrison Street, Suite 818
3
     Oakland, California 94612
4    Telephone: (415) 288-8700
     Facsimile: (510) 338-3030
5    Email: epaterson@equaljusticesociety.org
            mtawatao@equaljusticesociety.org
6
     MELINDA BIRD (SBN: 102236)
7
     Disability Rights California
8    350 S. Bixel St., Suite 290
     Los Angeles, California 90017
9    Telephone: (213) 213-8000
10   Facsimile: (213) 213-8001
     Email: melinda.bird@disabilityrightsca.org
11
     ATTORNEYS FOR PLAINTIFFS
12   (Additional Attorneys Listed on Final Page)
13                               UNITED STATES DISTRICT COURT
14                              EASTERN DISTRICT OF CALIFORNIA
15    BLACK PARALLEL SCHOOL BOARD; S.A., by and                Case No. 2:19-cv-01768-TLN-KJN
16    through his Next Friend, AMY A.; K.E., by and through
      his Next Friend, JENNIFER E.; C.S., by and through his
17    General Guardian, SAMUEL S.; on behalf of themselves     ORDER
      and all others similarly situated,
18
                             Plaintiffs,
19
20    v.

21    SACRAMENTO CITY UNIFIED SCHOOL DISTRICT;
      JORGE A. AGUILAR, Superintendent for Sacramento
22    City Unified School District; CHRISTINE A. BAETA,
23    Chief Academic Officer for the Sacramento City Unified
      School District; JESSIE RYAN, DARREL WOO,
24    MICHAEL MINNICK, LISA MURAWSKI, LETICIA
      GARCIA, CHRISTINA PRITCHETT, and MAI VANG,
25    members of the Sacramento City Unified School District
      Board of Education; THE BOARD OF EDUCATION OF
26    SACRAMENTO CITY UNIFIED SCHOOL DISTRICT,
27
                            Defendants.
28



     Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
        Case 2:19-cv-01768-TLN-KJN Document 40 Filed 01/07/21 Page 2 of 3


1    ADDITIONAL ATTORNEYS FOR PLAINTIFFS (cont’d. from first page)
2    RAMAAH SADASIVAM (SBN: 267156)
3    BRIDGET CLAYCOMB (SBN: 312001)
     LAUREN LYSTRUP (SBN: 326849)
4    Disability Rights California
     1330 Broadway, #500
5    Oakland, California 94612
     Telephone: (510) 267-1200
6
     Facsimile: (510) 267-1201
7    Email: ramaah.sadasivam@disabilityrightsca.org
            bridget.claycomb@disabilityrightsca.org
8           lauren.lystrup@disabilityrightsca.org
9    MICHAEL HARRIS (SBN: 118234)
10   ATASI UPPAL (SBN: 330716)
     National Center for Youth Law
11   405 14th Street, Floor 15
     Oakland, California 94612
12
     Telephone: (510) 835-8098
13   Facsimile: (410) 835-8099
     Email: mharris@youthlaw.org
14          auppal@youthlaw.org
15
     ANTOINETTE DOZIER (SBN: 244437)
16   RICHARD ROTHSCHILD (SBN: 67356)
     Western Center on Law and Poverty
17
     3701 Wilshire Boulevard, Suite 208
18   Los Angeles, California 90010
     Telephone: (213) 487-7211
19   Facsimile: (213) 487-0242
20   Email: adozier@wclp.org
            rrothschild@wclp.org
21
     ATTORNEYS FOR DEFENDANTS
22
23   SLOAN R. SIMMONS (SBN: 233752)
     ALYSSA R. BIVENS (SBN: 308331)
24   Lozano Smith
25   One Capital Mall, Suite 640
     Sacramento, California 94814
26   Telephone: (916) 329-7433
     Facsimile: (916) 329-9050
27   Email: ssimmons@lozanosmith.com
28          abivins@lozanosmith.com

     Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
           Case 2:19-cv-01768-TLN-KJN Document 40 Filed 01/07/21 Page 3 of 3

                                                      ORDER
 1

 2          Pursuant to the foregoing Joint Motion of the Parties, and GOOD CAUSE APPEARING
 3   THEREFORE, IT IS HEREBY ORDERED that:
 4          (1) This action is temporarily stayed for five more months for all purposes to enable the Parties
 5             to focus on and engage in settlement efforts;
 6          (2) While this stay is in effect, the Parties are excused from complying with this Court’s Initial
 7             Pretrial Scheduling Order (ECF No. 4);

 8          (3) While this stay is in effect, the Defendants are not required to file a responsive pleading until

 9             30 days after any stay in this action is lifted; and

10          (4) The Parties shall file a status report no later than 75 days from the date of this Order and file

11             a subsequent status report every 75 days thereafter so long as this stay remains in effect

12             unless otherwise ordered by the Court.

13   .

14          IT IS SO ORDERED.

15
     Dated: January 6, 2021
                                                                Troy L. Nunley
16                                                              United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28

     Order
     Black Parallel School Board et al. v. SCUSD et al., Case No. 2:19-cv-01768-TLN-KJN
                                                          3
